IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALEX HOSTINA,                             : No. 164 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (ALLIED CHEMICAL CORP.,             :
BRIGHTHOUSE LIFE INSURANCE                :
COMPANY AND TRAVELERS                     :
INDEMNITY COMPANY),                       :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.